Exhibit 10.28

 

SILICON VALLEY BANK

 

LOAN AND SECURITY AGREEMENT

 

Borrower:    ARTISOFT, INC. Address:    5 Cambridge Center      Cambridge,
Massachusetts 02142 Borrower:    VERTICAL COMMUNICATIONS ACQUISITION CORP.
Address:    5 Cambridge Center      Cambridge, Massachusetts 02142 Date:   
September 28, 2005

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) is entered into on the above
date between SILICON VALLEY BANK, a California-chartered bank, with its
principal place of business at 3003 Tasman Drive, Santa Clara, California 95054
and with a loan production office located at One Newton Executive Park, Suite
200, 2221 Washington Street, Newton, Massachusetts 02462 (“Silicon”) and the
borrower named above (jointly and severally, individually and collectively, the
“Borrower”), whose chief executive office is located at the above address
(“Borrower’s Address”). The Schedule and Exhibits to this Agreement (the
“Schedule” and the “Exhibits,” respectively) shall for all purposes be deemed to
be part of this Agreement, and the same are integral parts of this Agreement.
(Definitions of certain terms used in this Agreement are set forth in Section 8
below.)

 

RECITALS

 

Each of the entities comprising Borrower wishes to obtain credit from time to
time from Silicon, and Silicon desires to extend credit to each and/or any one
of the entities comprising Borrower. This Agreement sets forth the terms on
which Silicon will advance credit to Borrower, and Borrower, jointly and
severally, will repay the amounts owing to Silicon.

 

Section 1 LOANS.

 

1.1 Loans. Silicon will make loans to Borrower (the “Loans”) up to the amounts
(the “Credit Limit”) shown on the Schedule, provided no Default or Event of
Default has occurred and is continuing, and subject to deduction of any Reserves
for accrued interest and such other Reserves as Silicon deems proper from time
to time in its good faith business judgment. Amounts borrowed may be repaid and
reborrowed during the term of this Agreement.

 

1.1A Term Loan. Subject to and upon the terms and conditions of this Agreement
and in addition to the Loans, Silicon shall make a term loan to Borrower in the
amount of $2,000,000.00 (the “Term Loan”).



--------------------------------------------------------------------------------

Silicon Valley Bank   Loan and Security Agreement

 

Beginning on October 31, 2005 and continuing on the last Business Day of each
month thereafter until and including June 30, 2006, Borrower shall pay to
Silicon an amount equal to any and all accrued and unpaid interest on the
outstanding amount of the Term Loan. Beginning on July 31, 2006 and continuing
on the last day of each month thereafter, Borrower shall pay to Silicon monthly
installments of principal each in the amount of $133,333.33, plus interest on
the outstanding amount of the Term Loan. The entire outstanding principal
balance, plus all accrued and unpaid interest and other charges under the Term
Loan shall be due and payable upon the Maturity Date applicable to the Term Loan
set forth in Section 6.1, below.

 

1.2 Interest. All Loans, the Term Loan and all other monetary Obligations shall
bear interest at the rate shown on the Schedule, except where expressly set
forth to the contrary in this Agreement. Interest shall be payable monthly, on
the last Business Day of the month. Interest may, in Silicon’s discretion, be
charged to Borrower’s loan account, and the same shall thereafter bear interest
at the same rate as the other Loans. Silicon may, in its discretion, charge
interest to Borrower’s Deposit Accounts maintained with Silicon. Regardless of
the amount of Obligations that may be outstanding from time to time, Borrower
shall pay Silicon minimum monthly interest during the term of this Agreement in
the amount set forth on the Schedule (the “Minimum Monthly Interest”).

 

1.3 Overadvances. If at any time or for any reason the total of all outstanding
Loans and all other monetary Obligations (other than the Term Loan) exceeds the
Credit Limit (an “Overadvance”), Borrower shall immediately pay the amount of
the excess to Silicon, without notice or demand. Without limiting Borrower’s
obligation to repay to Silicon the amount of any Overadvance, Borrower agrees to
pay Silicon interest on the outstanding amount of any Overadvance, on demand, at
the Default Rate.

 

1.4 Fees. Borrower shall pay Silicon the fees shown on the Schedule, which are
in addition to all interest and other sums payable to Silicon and are not
refundable.

 

1.5 Loan Requests. To obtain a Loan, Borrower shall make a request to Silicon by
facsimile or telephone. Loan requests received after 12:00 Noon will not be
considered by Silicon until the next Business Day. Silicon may rely on any
telephone request for a Loan given by a person whom Silicon believes is an
authorized representative of Borrower, and Borrower will indemnify Silicon for
any loss Silicon suffers as a result of that reliance.

 

1.6 Letters of Credit. At the request of Borrower, Silicon may, in its good
faith business judgment, issue or arrange for the issuance of letters of credit
for the account of Borrower, in each case in form and substance satisfactory to
Silicon in its sole discretion (collectively, “Letters of Credit”). The
aggregate face amount of all Letters of Credit outstanding from time to time
(plus all Silicon exposure under any foreign exchange contracts and Cash
Management Services) shall not exceed the amount shown on the Schedule (the
“Letter of Credit Sublimit”), and shall be reserved against Loans which would
otherwise be available hereunder, and in the event at any time there are
insufficient Loans available to Borrower for such reserve, Borrower shall
deposit and maintain with Silicon cash collateral in an amount at all times
equal to such deficiency, which shall be held as Collateral for all purposes of
this Agreement. Borrower shall pay all bank charges (including charges of
Silicon) for the issuance of Letters of Credit, together with such additional
fee as Silicon’s letter of credit department shall charge in connection with the
issuance of the Letters of Credit. Any payment by Silicon under or in connection
with a Letter of Credit shall constitute a Loan hereunder on the date such
payment is made. Each Letter of Credit shall have an expiry date no later than
thirty days prior to the Maturity Date. Borrower hereby agrees to indemnify,
save, and hold Silicon harmless from any loss, cost, expense, or liability,
including payments made by Silicon, expenses, and reasonable

 

2



--------------------------------------------------------------------------------

Silicon Valley Bank   Loan and Security Agreement

 

attorneys’ fees incurred by Silicon arising out of or in connection with any
Letters of Credit. Borrower agrees to be bound by the regulations and
interpretations of the issuer of any Letters of Credit guarantied by Silicon and
opened for Borrower’s account or by Silicon’s interpretations of any Letter of
Credit issued by Silicon for Borrower’s account, and Borrower understands and
agrees that Silicon shall not be liable for any error, negligence, or mistake,
whether of omission or commission, in following Borrower’s instructions or those
contained in the Letters of Credit or any modifications, amendments, or
supplements thereto. Borrower understands that Letters of Credit may require
Silicon to indemnify the issuing bank for certain costs or liabilities arising
out of claims by Borrower against such issuing bank. Borrower hereby agrees to
indemnify and hold Silicon harmless with respect to any loss, cost, expense, or
liability incurred by Silicon under any Letter of Credit as a result of
Silicon’s indemnification of any such issuing bank. The provisions of this
Agreement, as it pertains to Letters of Credit, and any other Loan Documents
relating to Letters of Credit are cumulative.

 

1.7 Cash Management Services Sublimit. In addition to Section 1.6 above,
Borrower may also use up to the amount set forth on the Schedule for Cash
Management Services (the “Cash Management Services Sublimit”). Such aggregate
amounts utilized under the Cash Management Services Sublimit shall at all times
reduce the amount otherwise available for Loans, letters of credit, foreign
exchange contracts or other credit accommodations hereunder. Any amounts Silicon
pays on behalf of Borrower or any amounts that are not paid by Borrower for any
Cash Management Services will be treated as Loans hereunder and will accrue
interest at the interest rate applicable to Loans.

 

1.8 Designation of Agent. Each Borrower hereby designates Artisoft, Inc. (the
“Agent”) as the agent of that Borrower to discharge the duties and
responsibilities of the Agent as provided herein.

 

1.9 Operation of Agreement.

 

(a) Except as otherwise permitted by Silicon, Loans hereunder shall be requested
solely by the Agent as agent for each Borrower.

 

(b) Any Loan which may be made by Silicon under this Agreement and which is
directed to the Agent is received by the Agent in trust for that Borrower who is
intended to receive such Loan. The Agent shall distribute the proceeds of any
such Loan solely to that Borrower. Each Borrower shall be directly indebted to
Silicon for each Loan distributed to any Borrower by the Agent, together with
all accrued interest thereon, as if that amount had been advanced directly by
Silicon to a Borrower (whether or not the subject Loan was based upon the
accounts and/or inventory or other assets of the Borrower which actually
received such distribution), in addition to which each Borrower shall be liable
to Silicon for all Obligations under this Agreement, whether or not the proceeds
of the Loan are distributed to any particular Borrower.

 

(c) Silicon shall have no responsibility to inquire as to the distribution of
Loans made by Silicon through the Agent as described herein.

 

1.10 Loans Directly to Borrower.

 

(a) If, for any reason, and at any time during the term of this Agreement,

 

3



--------------------------------------------------------------------------------

Silicon Valley Bank   Loan and Security Agreement

 

(i) any Borrower, including the Agent, as agent for each Borrower, shall be
unable to, or prohibited from carrying out the terms and conditions of this
Agreement (as determined by Silicon in Silicon’s sole and absolute discretion);
or

 

(ii) Silicon deems it inexpedient (in Silicon’s sole and absolute discretion) to
continue making Loans to or for the account of any particular Borrower, or to
channel such loans and Loans through the Agent, then Silicon may make Loans
directly to such Borrower as Silicon determines to be expedient, which Loans may
be made without regard to the procedures otherwise included herein.

 

(b) Each Borrower shall remain liable to Silicon for the payment and performance
of all Obligations (which payment and performance shall continue to be secured
by all Collateral) notwithstanding any determination by Silicon to cease making
Loans to or for the benefit of any Borrower.

 

1.11 Indemnification. Except to the extent caused by Silicon’s gross negligence
or willful misconduct, the Agent and each Borrower respectively shall indemnify,
defend, and save and hold Silicon harmless from and against any liabilities,
claims, demands, expenses, or losses made against or suffered by Silicon on
account of, or arising out of, this Agreement, Silicon’s reliance upon Loan
requests made by the Agent, or any other action taken by Silicon hereunder or
under any of Silicon’s various agreements with the Agent and/or any Borrower
and/or any other person arising under this Agreement.

 

Section 2 SECURITY INTEREST.

 

2.1 Security Interest. To secure the payment and performance of all of the
Obligations when due, and the performance of each of the Borrower’s duties under
this Agreement and all documents executed in connection herewith, Borrower
hereby grants to Silicon a continuing security interest in all of Borrower’s
interest in the following, whether now owned or hereafter acquired, and wherever
located: All Inventory, Equipment, Payment Intangibles, Letter-of-Credit Rights,
Supporting Obligations, Accounts, and General Intangibles, including, without
limitation, all of Borrower’s Intellectual Property, Deposit Accounts, and all
money, and all property now or at any time in the future in Silicon’s possession
(including claims and credit balances), and all proceeds (including proceeds of
any insurance policies, proceeds of proceeds and claims against third parties),
all products and all books and records related to any of the foregoing (all of
the foregoing, together with all other property in which Silicon may now or in
the future be granted a lien or security interest, is referred to herein,
collectively, as the “Collateral”). The security interest granted herein shall
be a first priority security interest in the Collateral. After the occurrence of
a Default, Silicon may place a “hold” on any Deposit Account pledged as
collateral. Except as noted on the Perfection Certificate, Borrower is not a
party to, nor is bound by, any material license (other than over the counter
software that is commercially available to the public) or other material
agreement with respect to which Borrower is the licensee that prohibits or
otherwise restricts Borrower from granting a security interest in Borrower’s
interest in such license or agreement or any other property. Borrower shall
provide written notice to Silicon within ten (10) days of entering or becoming
bound by, any such license or agreement which is reasonably likely to have a
material impact on Borrower’s business or financial condition. Borrower shall
take such steps as Silicon requests to obtain the consent of, authorization by,
or waiver by, any person whose consent or waiver is necessary for all such
licenses or contract rights to be deemed “Collateral” and for Silicon to have a
security interest in it that might otherwise be restricted or prohibited by law
or by the terms of any such license or agreement (such consent or authorization
may include a licensor’s agreement to a contingent assignment of the license to
Silicon if the Silicon determines that is necessary in its good faith judgment),
whether now existing or entered into in the future.

 

4



--------------------------------------------------------------------------------

Silicon Valley Bank   Loan and Security Agreement

 

Section 3 REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER.

 

In order to induce Silicon to enter into this Agreement and to make Loans and
the Term Loan, Borrower represents and warrants to Silicon as follows, and
Borrower covenants that the following representations (other than those that
speak as to a specific date) will continue to be true, and that Borrower will at
all times comply with all of the following covenants, throughout the term of
this Agreement and until all Obligations have been paid and performed in full:

 

3.1 Corporate Existence and Authority. Borrower is and will continue to be, duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Borrower is and will continue to be qualified
and licensed to do business in all jurisdictions in which any failure to do so
would have a material adverse effect on Borrower. The execution, delivery and
performance by Borrower of this Agreement, and all other documents contemplated
hereby (i) have been duly and validly authorized, (ii) are enforceable against
Borrower in accordance with their terms (except as enforcement may be limited by
equitable principles and by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to creditors’ rights generally), (iii) do not violate
Borrower’s organizational documents, or any law or any material agreement or
instrument which is binding upon Borrower or its property, and (iv) do not
constitute grounds for acceleration of any material indebtedness or obligation
under any material agreement or instrument which is binding upon Borrower or its
property.

 

3.2 Name; Trade Names and Styles. The name of Borrower set forth in the heading
to this Agreement is its correct name. Listed on the Perfection Certificate are
all prior names of Borrower and all of Borrower’s present and prior trade names.
Borrower shall give Silicon 30 days’ prior written notice before changing its
name or doing business under any other name. Borrower has complied, and will in
the future comply, with all laws relating to the conduct of business under a
fictitious business name.

 

3.3 Place of Business; Location of Collateral. The address set forth in the
heading to this Agreement is Borrower’s chief executive office. In addition,
Borrower has places of business and Collateral is located only at the locations
set forth on the Perfection Certificate. Borrower will give Silicon at least 30
days prior written notice before opening any additional place of business,
changing its chief executive office, changing its state of formation or moving
any of the Collateral to a location other than Borrower’s Address or one of the
locations set forth on the Perfection Certificate, except that Borrower may
maintain sales offices in the ordinary course of business at which not more than
a total of $10,000 fair market value of Equipment is located.

 

3.4 Title to Collateral; Perfection; Permitted Liens.

 

(a) Borrower is now, and will at all times in the future be, the sole owner of
all the Collateral, except for items of Equipment which are leased to Borrower.
The Collateral now is and will remain free and clear of any and all liens,
charges, security interests, encumbrances and adverse claims, except for
Permitted Liens. Silicon now has, and will continue to have, a first-priority
perfected and enforceable security interest in all of the Collateral, subject
only to the Permitted Liens, and Borrower will at all times defend Silicon and
the Collateral against all claims of others.

 

(b) Borrower has set forth in the Perfection Certificate all of Borrower’s
Deposit Accounts, and Borrower will give Silicon five Business Days advance
written notice before establishing any new Deposit Accounts and will cause the
institution where any such new Deposit Account is maintained to execute and
deliver to Silicon a control agreement in form sufficient to perfect Silicon’s
security interest in

 

5



--------------------------------------------------------------------------------

Silicon Valley Bank   Loan and Security Agreement

 

the Deposit Account and otherwise satisfactory to Silicon in its good faith
business judgment. Nothing herein limits any requirements which may be set forth
in the Schedule as to where Deposit Accounts will be maintained.

 

(c) In the event that Borrower shall at any time after the date hereof have any
commercial tort claims against others, which it is asserting or intends to
assert, and in which the potential recovery exceeds $100,000, Borrower shall
promptly notify Silicon thereof in writing and provide Silicon with such
information regarding the same as Silicon shall request (unless providing such
information would waive the Borrower’s attorney-client privilege). Such
notification to Silicon shall constitute a grant of a security interest in the
commercial tort claim and all proceeds thereof to Silicon, and Borrower shall
execute and deliver all such documents and take all such actions as Silicon
shall request in connection therewith.

 

(d) None of the Collateral now is or will be affixed to any real property in
such a manner, or with such intent, as to become a fixture. Borrower is not and
will not become a lessee under any real property lease pursuant to which the
lessor may obtain any rights in any of the Collateral and no such lease now
prohibits, restrains, impairs or will prohibit, restrain or impair Borrower’s
right to remove any Collateral from the leased premises. Whenever any Collateral
is located upon premises in which any third party has an interest, Borrower
shall, whenever requested by Silicon, use commercially reasonable efforts to
cause such third party to execute and deliver to Silicon, in form acceptable to
Silicon, such waivers and subordinations as Silicon shall specify in its good
faith business judgment. Borrower will keep in full force and effect, and will
comply with all material terms of, any lease of real property where any of the
Collateral now or in the future may be located.

 

(e) Borrower hereby authorizes Silicon to file financing statements, without
notice to Borrower, with all appropriate jurisdictions in order to perfect or
protect Silicon’s interest or rights hereunder, which financing statements may
indicate the Collateral as “all assets of the Debtor” or words of similar
effect, or as being of an equal or lesser scope, or with greater detail, all in
Silicon’s discretion.

 

3.5 Maintenance of Collateral. Borrower will maintain the Collateral in good
working condition (ordinary wear and tear excepted), and Borrower will not use
the Collateral for any unlawful purpose. Borrower will immediately advise
Silicon in writing of any material loss or damage to the Collateral.

 

3.6 Books and Records. Borrower has maintained and will maintain at Borrower’s
Address complete and accurate books and records, comprising an accounting system
in accordance with GAAP.

 

3.7 Financial Condition, Statements and Reports. All financial statements now or
in the future delivered to Silicon have been, and will be, prepared in
conformity with GAAP and now and in the future will fairly present the results
of operations and financial condition of Borrower, in accordance with GAAP, at
the times and for the periods therein stated. Between the last date covered by
any such statement provided to Silicon and the date hereof, there has been no
material adverse change in the financial condition or business of Borrower.
Borrower is now and will continue to be solvent.

 

3.8 Tax Returns and Payments; Pension Contributions. Borrower has timely filed,
and will timely file, all required tax returns and reports, and Borrower has
timely paid, and will timely pay, all foreign, federal, state and local taxes,
assessments, deposits and contributions now or in the future owed by Borrower.
Borrower may, however, defer payment of any contested taxes, provided that
Borrower (i) in good faith contests Borrower’s obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted,
(ii) notifies

 

6



--------------------------------------------------------------------------------

Silicon Valley Bank   Loan and Security Agreement

 

Silicon in writing of the commencement of, and any material development in, the
proceedings, and (iii) posts bonds or takes any other steps required to keep the
contested taxes from becoming a lien upon any of the Collateral. Borrower is
unaware of any claims or adjustments proposed for any of Borrower’s prior tax
years which could result in additional taxes becoming due and payable by
Borrower. Borrower has paid, and shall continue to pay all amounts necessary to
fund all present and future pension, profit sharing and deferred compensation
plans in accordance with their terms, and Borrower has not and will not withdraw
from participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any such plan which could
reasonably be expected to result in any liability of Borrower, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency.

 

3.9 Compliance with Law. Borrower has, to the best of its knowledge, complied,
and will comply, in all material respects, with all provisions of all foreign,
federal, state and local laws and regulations applicable to Borrower, including,
but not limited to, those relating to Borrower’s ownership of real or personal
property, the conduct and licensing of Borrower’s business, and all
environmental matters.

 

3.10 Litigation. Except as disclosed in the Schedule, there is no claim, suit,
litigation, proceeding or investigation pending or (to best of Borrower’s
knowledge) threatened by or against or affecting Borrower in any court or before
any governmental agency (or any basis therefor known to Borrower) which may
result, either separately or in the aggregate, in any material adverse change in
the financial condition or business of Borrower, or in any material impairment
in the ability of Borrower to carry on its business in substantially the same
manner as it is now being conducted. Borrower will promptly inform Silicon in
writing of any claim, proceeding, litigation or investigation in the future
threatened or instituted by or against Borrower involving any single claim of
$50,000 or more, or involving $100,000 or more in the aggregate.

 

3.11 Use of Proceeds. All proceeds of all Loans and the Term Loan shall be used
solely for lawful business purposes. Borrower is not purchasing or carrying any
“margin stock” (as defined in Regulation U of the Board of Governors of the
Federal Reserve System) and no part of the proceeds of any Loan or the Term Loan
will be used to purchase or carry any “margin stock” or to extend credit to
others for the purpose of purchasing or carrying any “margin stock.”

 

Section 4 ACCOUNTS.

 

4.1 Representations Relating to Accounts. Borrower represents and warrants to
Silicon as follows: Each Account with respect to which Loans are requested by
Borrower shall, on the date each Loan is requested and made, (i) represent an
undisputed bona fide existing unconditional obligation of the Account Debtor
created by the sale, delivery, and acceptance of goods or the rendition of
services, or the non-exclusive licensing of Intellectual Property, in the
ordinary course of Borrower’s business, and (ii) meet the Minimum Eligibility
Requirements set forth in Section 8 below.

 

4.2 Representations Relating to Documents and Legal Compliance. Borrower
represents and warrants to Silicon as follows: All statements made and all
unpaid balances appearing in all invoices, instruments and other documents
evidencing the Accounts are and shall be true and correct and all such invoices,
instruments and other documents and all of Borrower’s books and records are and
shall be genuine and in all respects what they purport to be. All sales and
other transactions underlying or giving rise to each Account shall fully comply
in all material respects with all applicable laws and governmental rules and
regulations. To the best of Borrower’s knowledge, all signatures and
endorsements on all documents, instruments, and agreements relating to all
Accounts are and shall be genuine, and all such documents, instruments and
agreements are and shall be legally enforceable in accordance with their terms.

 

7



--------------------------------------------------------------------------------

Silicon Valley Bank   Loan and Security Agreement

 

4.3 Schedules and Documents relating to Accounts. Borrower shall deliver to
Silicon transaction reports and schedules of collections, as provided in the
Schedule, on Silicon’s standard forms; provided, however, that Borrower’s
failure to execute and deliver the same shall not affect or limit Silicon’s
security interest and other rights in all of Borrower’s Accounts, nor shall
Silicon’s failure to advance or lend against a specific Account affect or limit
Silicon’s security interest and other rights therein. Loan requests received
after 12:00 Noon will not be considered by Silicon until the next Business Day.
Together with each such schedule and assignment, or later if requested by
Silicon, Borrower shall furnish Silicon with copies (or, at Silicon’s request,
originals) of all contracts, orders, invoices, and other similar documents, and
all original shipping instructions, delivery receipts, bills of lading, and
other evidence of delivery, for any goods the sale or disposition of which gave
rise to such Accounts, and Borrower warrants the genuineness of all of the
foregoing. Borrower shall also furnish to Silicon an aged accounts receivable
trial balance in such form and at such intervals as Silicon shall request. In
addition, Borrower shall deliver to Silicon, on its request, the originals of
all instruments, chattel paper, security agreements, guarantees and other
documents and property evidencing or securing any Accounts, in the same form as
received, with all necessary endorsements and copies of all credit memos.

 

4.4 Collection of Accounts. Borrower shall cause the Account Debtors to remit
all Accounts to Silicon and Silicon shall hold all payments on, and proceeds of,
Accounts in a lockbox account, or such other “blocked account” as Silicon may
specify, pursuant to a blocked account agreement in such form as Silicon may
specify. All such payments on, and proceeds of, Accounts shall be applied to the
Obligations in such order as Silicon shall determine. Silicon or its designee
may, during the existence of an Event of Default, notify Account Debtors that
the Accounts have been assigned to Silicon.

 

4.5 Remittance of Proceeds. All proceeds arising from the disposition of any
Collateral shall be delivered, in kind, by Borrower to Silicon in the original
form in which received by Borrower not later than the following Business Day
after receipt by Borrower, to be applied to the Obligations in such order as
Silicon shall determine; provided that, if no Default or Event of Default has
occurred and is continuing, Borrower shall not be obligated to remit to Silicon
the proceeds of the sale of worn out or obsolete Equipment disposed of by
Borrower in good faith in an arm’s length transaction for an aggregate purchase
price of $100,000 or less (for all such transactions in any fiscal year).
Borrower agrees that it will not commingle proceeds of Collateral with any of
Borrower’s other funds or property, but will hold such proceeds separate and
apart from such other funds and property and in an express trust for Silicon.
Nothing in this Section 4.5 limits the restrictions on disposition of Collateral
set forth elsewhere in this Agreement.

 

4.6 Disputes. Borrower shall notify Silicon promptly of all disputes or claims
relating to Accounts. Borrower shall not forgive (completely or partially),
compromise or settle any Account for less than payment in full, or agree to do
any of the foregoing, except that Borrower may do so, provided that:
(i) Borrower does so in good faith, in a commercially reasonable manner, in the
ordinary course of business, and in arm’s length transactions, which are
reported to Silicon on the regular reports provided to Silicon; (ii) no Default
or Event of Default has occurred and is continuing; and (iii) taking into
account all such discounts settlements and forgiveness, the total outstanding
Loans will not exceed the Credit Limit. Silicon may, at any time after the
occurrence and during the existence of an Event of Default, settle or adjust
disputes or claims directly with Account Debtors for amounts and upon terms
which Silicon considers advisable in its reasonable credit judgment and, in all
cases, Silicon shall credit Borrower’s Loan account with only the net amounts
received by Silicon in payment of any Accounts.

 

8



--------------------------------------------------------------------------------

Silicon Valley Bank   Loan and Security Agreement

 

4.7 Returns. Provided no Event of Default has occurred and is continuing, if any
Account Debtor returns any Inventory to Borrower, Borrower shall promptly
determine the reason for such return and promptly issue a credit memorandum to
the Account Debtor in the appropriate amount (sending a copy to Silicon). In the
event any attempted return occurs after the occurrence and during the
continuance of any Event of Default, Borrower shall hold the returned Inventory
in trust for Silicon and immediately notify Silicon of the return of any
Inventory, specifying the reason for such return, the location and condition of
the returned Inventory, and on Silicon’s request deliver such returned Inventory
to Silicon.

 

4.8 Verification. Silicon may, from time to time, verify directly with the
respective Account Debtors the validity, amount and other matters relating to
the Accounts, by means of mail, telephone or otherwise, either in the name of
Borrower or Silicon or such other name as Silicon may choose.

 

4.9 No Liability. Silicon shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall Silicon be deemed to
be responsible for any of Borrower’s obligations under any contract or agreement
giving rise to an Account. Nothing herein shall, however, relieve Silicon from
liability for its own gross negligence or willful misconduct.

 

Section 5 ADDITIONAL DUTIES OF THE BORROWER.

 

5.1 Financial and Other Covenants. Borrower shall at all times comply with the
financial and other covenants set forth in the Schedule.

 

5.2 Insurance. Borrower shall, at all times insure all of the tangible personal
property Collateral and carry such other business insurance, with insurers
reasonably acceptable to Silicon, in such form and amounts as Silicon may
reasonably require and that are customary and in accordance with standard
practices for Borrower’s industry and locations, and Borrower shall provide
evidence of such insurance to Silicon. All such insurance policies shall name
Silicon as an additional loss payee, and shall contain a lenders loss payee
endorsement in form reasonably acceptable to Silicon. Upon receipt of the
proceeds of any such insurance, Silicon shall apply such proceeds in reduction
of the Obligations as Silicon shall determine in its good faith business
judgment, except that, provided no Default or Event of Default has occurred and
is continuing, Silicon shall release to Borrower insurance proceeds with respect
to Equipment totaling less than $100,000, which shall be utilized by Borrower
for the replacement of the Equipment with respect to which the insurance
proceeds were paid. Silicon may require reasonable assurance that the insurance
proceeds so released will be so used. If Borrower fails to provide or pay for
any insurance, Silicon may, but is not obligated to, obtain the same at
Borrower’s expense. Borrower shall promptly deliver to Silicon copies of all
material reports made to insurance companies.

 

5.3 Reports. Borrower, at its expense, shall provide Silicon with the written
reports set forth in the Schedule, and such other written reports with respect
to Borrower (including budgets, sales projections, operating plans and other
financial documentation), as Silicon shall from time to time specify in its good
faith business judgment.

 

5.4 Access to Collateral, Books and Records. At reasonable times, and on one
Business Day’s notice, Silicon, or its agents, shall have the right to inspect
the Collateral, and the right to audit and copy Borrower’s books and records.
Silicon shall take reasonable steps to keep confidential all information
obtained in any such inspection

 

9



--------------------------------------------------------------------------------

Silicon Valley Bank   Loan and Security Agreement

 

or audit, but Silicon shall have the right to disclose any such information to
its auditors, regulatory agencies, and attorneys, and pursuant to any subpoena
or other legal process. The foregoing inspections and audits shall be at
Borrower’s expense and the charge therefor shall be $750 per person per day (or
such higher amount as shall represent Silicon’s then current standard charge for
the same), plus reasonable out-of-pocket expenses. In the event Borrower and
Silicon schedule an audit more than 10 days in advance, and Borrower seeks to
reschedule the audit with less than 10 days’ written notice to Silicon, then
(without limiting any of Silicon’s rights or remedies), Borrower shall pay
Silicon a cancellation fee of $1,000 plus any out-of-pocket expenses incurred by
Silicon, to compensate Silicon for the anticipated costs and expenses of the
cancellation.

 

5.5 Negative Covenants. Except as may be permitted in the Schedule, Borrower
shall not, without Silicon’s prior written consent which shall be a matter of
its good faith business judgment, do any of the following: (i) merge or
consolidate with another corporation or entity except that Borrowers may merge
with each other; (ii) acquire any assets, except in the ordinary course of
business; (iii) enter into any other transaction outside the ordinary course of
business; (iv) sell or transfer any Collateral, except for the sale of finished
Inventory in the ordinary course of Borrower’s business, and except for the sale
of obsolete or unneeded Equipment in the ordinary course of business and
transfers between Borrowers; (v) store any Inventory or other Collateral with
any warehouseman or other third party; (vi) sell any Inventory on a
sale-or-return, guaranteed sale, consignment, or other contingent basis;
(vii) except for advances in the ordinary course of business not exceeding
$100,000 in the aggregate outstanding at any time, make any loans of any money
or other assets; (viii) incur any debts outside the ordinary course of business
other than debts outstanding as of the date of this Agreement as set forth on
EXHIBIT 5.5(viii) annexed hereto; (ix) guarantee or otherwise become liable with
respect to the obligations of another party or entity; (x) pay or declare any
dividends on Borrower’s stock (except for dividends payable solely in stock of
Borrower) or dividends paid by Vertical Communications Acquisition Corp. to
Artisoft, Inc.; (xi) redeem, retire, purchase or otherwise acquire, directly or
indirectly, any of Artisoft, Inc.’s Borrower’s stock; (xii) make any change in
Borrower’s capital structure which would have a material adverse effect on
Borrower or on the prospect of repayment of the Obligations; (xiii) engage,
directly or indirectly, in any business other than the business currently
engaged in by Borrower or reasonably related thereto; or (xiv) dissolve or elect
to dissolve. Transactions permitted by the foregoing provisions of this Section
are only permitted if no Default or Event of Default would occur as a result of
such transaction.

 

5.6 Litigation Cooperation. Should any third-party suit or proceeding be
instituted by or against Silicon with respect to any Collateral or relating to
Borrower, Borrower shall, without expense to Silicon, make available Borrower
and its officers, employees and agents and Borrower’s books and records, to the
extent that Silicon may deem them reasonably necessary in order to prosecute or
defend any such suit or proceeding.

 

5.7 Further Assurances. Borrower agrees, at its expense, on request by Silicon,
to execute all documents and take all actions, as Silicon may, in its good faith
business judgment, deem necessary or useful in order to perfect and maintain
Silicon’s perfected first-priority security interest in the Collateral (subject
to Permitted Liens), and in order to fully consummate the transactions
contemplated by this Agreement.

 

Section 6 TERM.

 

6.1 Maturity Date. This Agreement shall continue in effect as to the Loans and
the Term Loan until the applicable maturity dates set forth on the Schedule (the
“Maturity Date”) subject to Section 6.2 below.

 

6.2 Payment of Obligations. On the applicable Maturity Date or on any earlier
effective date of termination, Borrower shall pay and perform in full all
Obligations relating to the applicable loan being repaid,

 

10



--------------------------------------------------------------------------------

Silicon Valley Bank   Loan and Security Agreement

 

whether evidenced by installment notes or otherwise, and whether or not all or
any part of the Obligations relating to such loan are otherwise then due and
payable. Without limiting the generality of the foregoing, if on the Maturity
Date applicable to Loans, or on any earlier effective date of termination, there
are any outstanding Letters of Credit issued by Silicon or issued by another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Silicon, then on such date Borrower shall provide to Silicon cash
collateral in an amount equal to 105% of the face amount of all such Letters of
Credit plus all interest, fees and cost due or to become due in connection
therewith (as estimated by Silicon in its good faith business judgment), to
secure all of the Obligations relating to said Letters of Credit, pursuant to
Silicon’s then standard form cash pledge agreement. Notwithstanding any
termination of this Agreement, all of Silicon’s security interests in all of the
Collateral and all of the terms and provisions of this Agreement shall continue
in full force and effect until all Obligations have been paid and performed in
full; provided that Silicon may, in its sole discretion, refuse to make any
further Loans after termination. No termination shall in any way affect or
impair any right or remedy of Silicon, nor shall any such termination relieve
Borrower of any Obligation to Silicon, until all of the Obligations have been
paid and performed in full. Upon payment and performance in full of all the
Obligations and written termination of this Agreement by Silicon, Silicon shall
promptly deliver to Borrower termination statements, requests for reconveyances
and such other documents as may be required to fully terminate Silicon’s
security interests.

 

Section 7 EVENTS OF DEFAULT AND REMEDIES.

 

7.1 Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default” under this Agreement, and Borrower shall give
Silicon immediate written notice thereof: (a) Any warranty, representation,
statement, report or certificate made or delivered to Silicon by Borrower or any
of Borrower’s officers, employees or agents, now or in the future, shall be
untrue or misleading in a material respect when made; or (b) Borrower shall fail
to pay any Loan, the Term Loan or any interest thereon when due or Borrower
shall fail to pay any other monetary Obligation within five (5) days of when
due; or (c) the total Loans and other Obligations (other than the Term Loan)
outstanding at any time shall exceed the Credit Limit; or (d) Borrower shall
fail to comply with any of the financial covenants set forth in the Schedule or
shall fail to perform any other non-monetary Obligation which by its nature
cannot be cured, or shall fail to permit Silicon to conduct an inspection or
audit as specified in Section 5.4 hereof; or (e) Borrower shall fail to perform
any other non-monetary Obligation, which failure is not cured within 10 Business
Days after the date due; or (f) any levy, assessment, attachment, seizure, lien
or encumbrance (other than a Permitted Lien) is made on all or any part of the
Collateral which is not cured within 10 days after the occurrence of the same,
or immediately upon the service of process upon Silicon seeking to attach by
trustee or other process, any of Borrower’s funds on deposit with, or assets of
the Borrower in the possession of, Silicon; or (g) any default or event of
default occurs under any obligation secured by a Permitted Lien that permits
acceleration or exercise of remedies, which is not cured within any applicable
cure period or waived in writing by the holder of the Permitted Lien; or
(h) Borrower breaches any material contract or obligation, which has or may
reasonably be expected to have a material adverse effect on Borrower’s business
or financial condition; or (i) Dissolution, termination of existence, insolvency
or business failure of Borrower; or appointment of a receiver, trustee or
custodian, for all or any part of the property of, assignment for the benefit of
creditors by, or the commencement of any proceeding by Borrower under any
reorganization, bankruptcy, insolvency, arrangement, readjustment of debt,
dissolution or liquidation law or statute of any jurisdiction, now or in the
future in effect; or (j) the commencement of any proceeding against Borrower or
any guarantor of any of the Obligations under any reorganization, bankruptcy,
insolvency, arrangement, readjustment of debt, dissolution or liquidation law or
statute of any jurisdiction, now or in the future in effect, which is not cured
by the dismissal thereof within 30 days after the date commenced; or
(k) revocation or termination of, or limitation or denial of liability upon, any
guaranty of the Obligations or any attempt to do any of the foregoing, or
commencement of proceedings by any guarantor of any of the Obligations under any
bankruptcy or insolvency law; or (l) revocation or termination of, or limitation
or denial

 

11



--------------------------------------------------------------------------------

Silicon Valley Bank   Loan and Security Agreement

 

of liability upon, any pledge of any certificate of deposit, securities or other
property or asset of any kind pledged by any third party affiliated with
Borrower to secure any or all of the Obligations, or any attempt to do any of
the foregoing, or commencement of proceedings by or against any such third party
under any bankruptcy or insolvency law; or (m) Borrower defaults under any
agreement evidencing any indebtedness to any third party; or (n) Borrower makes
any payment on account of any indebtedness or obligation which has been
subordinated to the Obligations other than as permitted in the applicable
subordination agreement, or a default occurs under any instrument evidencing
such subordinated indebtedness, or the holder of any such subordinated
indebtedness accelerates all or any portion of such subordinated indebtedness or
if any Person who has subordinated such indebtedness or obligations terminates
or in any way limits his subordination agreement other than in accordance with
its terms; or (o) (i) there shall be any change in the record or beneficial
ownership of the outstanding shares of stock of Vertical Communications
Acquisition Corp. (a wholly-owned subsidiary of Artisoft, Inc.) compared to the
ownership of outstanding shares of stock of Borrower in effect on the date
hereof, without the prior written consent of Silicon or (ii) after giving effect
to the transactions contemplated by the Stock Purchase Agreement dated as of the
date hereof among Artisoft, Inc. and the Investors party thereto providing for
the sale of shares of common stock of Artisoft, Inc. on the basis set forth
therein, and related transactions, any “person” or “group” (within the meaning
of Section 13(d) and 14 (d)(2) of the Securities Exchange Act of 1934, as
amended, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended, directly or indirectly of 40% of
the shares of all classes of stock then outstanding of Artisoft, Inc. ordinarily
entitled to vote in the election of directors,; or (p) Borrower shall generally
not pay its debts as they become due, or Borrower shall conceal, remove or
transfer any part of its property, with intent to hinder, delay or defraud its
creditors, or make or suffer any transfer of any of its property which may be
fraudulent under any bankruptcy, fraudulent conveyance or similar law; or
(q) there shall be (i) a material impairment in the perfection or priority of
Silicon’s security interest in any material portion of the Collateral or in the
value of such Collateral; (ii) a material adverse change in the business,
operations or condition (financial or otherwise) of the Borrower; (iii) a
material impairment of the prospect of repayment of any portion of the
Obligations; or (iv) Silicon determines, based upon information available to it
and in its reasonable judgment, that there is substantial likelihood that
Borrower shall fail to comply with one or more of the financial covenants in
Section 5.1 during the next succeeding financial reporting period; or
(r) Silicon, acting in good faith and in a commercially reasonable manner, deems
itself insecure because of the occurrence of an event prior to the effective
date hereof of which Silicon had no knowledge on the effective date; or
(s) Borrower shall breach any term of the IP Security Agreement granted by the
Borrower to Silicon. Silicon may cease making any Loans hereunder during any of
the above cure periods, and thereafter if an Event of Default has occurred and
is continuing.

 

7.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default, Silicon, at its option, and without notice or demand of any kind (all
of which are hereby expressly waived by Borrower), may do any one or more of the
following: (a) Cease making Loans or otherwise extending credit to Borrower
under this Agreement or any other document or agreement; (b) Accelerate and
declare all or any part of the Obligations to be immediately due, payable, and
performable, notwithstanding any deferred or installment payments allowed by any
instrument evidencing or relating to any Obligation; (c) Take possession of any
or all of the Collateral wherever it may be found, and for that purpose Borrower
hereby authorizes Silicon without judicial process to enter onto any of
Borrower’s premises without interference to search for, take possession of,
keep, store, or remove any of the Collateral, and remain on the premises or
cause a custodian to remain on the premises in exclusive control thereof,
without charge for so long as Silicon deems it reasonably necessary in order to
complete the enforcement of its rights under this Agreement or any other
agreement; provided, however, that should Silicon seek to take possession of any
of the Collateral by court process, Borrower hereby irrevocably waives: (i) any
bond and any surety or security relating thereto required by any statute, court
rule or otherwise as an incident to such possession; (ii) any demand for
possession prior to the commencement of any suit or action to recover possession
thereof; and (iii) any requirement that Silicon retain possession of, and not
dispose of, any such Collateral until after trial or final

 

12



--------------------------------------------------------------------------------

Silicon Valley Bank   Loan and Security Agreement

 

judgment; (d) Require Borrower to assemble any or all of the Collateral and make
it available to Silicon at places designated by Silicon which are reasonably
convenient to Silicon and Borrower, and to remove the Collateral to such
locations as Silicon may deem advisable; (e) Complete the processing,
manufacturing or repair of any Collateral prior to a disposition thereof and,
for such purpose and for the purpose of removal, Silicon shall have the right to
use Borrower’s premises, vehicles, hoists, lifts, cranes, and other Equipment
and all other property without charge; (f) Sell, lease or otherwise dispose of
any of the Collateral, in its condition at the time Silicon obtains possession
of it or after further manufacturing, processing or repair, at one or more
public and/or private sales, in lots or in bulk, for cash, exchange or other
property, or on credit, and to adjourn any such sale from time to time without
notice other than oral announcement at the time scheduled for sale. Silicon
shall have the right to conduct such disposition on Borrower’s premises without
charge, for such time or times as Silicon deems reasonable, or on Silicon’s
premises, or elsewhere and the Collateral need not be located at the place of
disposition. Silicon may directly or through any affiliated company purchase or
lease any Collateral at any such public disposition, and if permissible under
applicable law, at any private disposition. Any sale or other disposition of
Collateral shall not relieve Borrower of any liability Borrower may have if any
Collateral is defective as to title or physical condition or otherwise at the
time of sale; (g) Demand payment of, and collect any Accounts and General
Intangibles comprising Collateral and, in connection therewith, Borrower
irrevocably authorizes Silicon to endorse or sign Borrower’s name on all
collections, receipts, instruments and other documents, to take possession of
and open mail addressed to Borrower and remove therefrom payments made with
respect to any item of the Collateral or proceeds thereof, and, in Silicon’s
sole discretion, to grant extensions of time to pay, compromise claims and
settle Accounts and the like for less than face value; (h) Offset against any
sums in any of Borrower’s general, special or other Deposit Accounts with
Silicon against any or all the Obligations; and (i) Demand and receive
possession of any of Borrower’s federal and state income tax returns and the
books and records utilized in the preparation thereof or referring thereto. All
reasonable attorneys’ fees, expenses, costs, liabilities and obligations
incurred by Silicon with respect to the foregoing shall be added to and become
part of the Obligations, shall be due on demand, and shall bear interest at a
rate equal to the highest interest rate applicable to any of the Obligations.
Without limiting any of Silicon’s rights and remedies, from and after the
occurrence and during the continuance of any Event of Default, the interest rate
applicable to the Obligations shall be increased by an additional three percent
(3%) per annum (the “Default Rate”).

 

7.3 Standards for Determining Commercial Reasonableness. Borrower and Silicon
agree that a sale or other disposition (collectively, “sale”) of any Collateral
which complies with the following standards will conclusively be deemed to be
commercially reasonable: (i) Notice of the sale is given to Borrower at least
ten (10) days prior to the sale, and, in the case of a public sale, notice of
the sale is published at least five (5) days before the sale in a newspaper of
general circulation in the county where the sale is to be conducted; (ii) Notice
of the sale describes the collateral in general, non-specific terms; (iii) The
sale is conducted at a place designated by Silicon, with or without the
Collateral being present; (iv) The sale commences at any time between 8:00 a.m.
and 6:00 p.m; (v) Payment of the purchase price in cash or by cashier’s check or
wire transfer is required; (vi) With respect to any sale of any of the
Collateral, Silicon may (but is not obligated to) direct any prospective
purchaser to ascertain directly from Borrower any and all information concerning
the same. Silicon shall be free to employ other methods of noticing and selling
the Collateral, in its discretion, if they are commercially reasonable.

 

7.4 Power of Attorney. Upon the occurrence and during the continuance of any
Event of Default, without limiting Silicon’s other rights and remedies, Borrower
grants to Silicon an irrevocable power of attorney coupled with an interest,
authorizing and permitting Silicon (acting through any of its employees,
attorneys or agents) at any time, at its option, but without obligation, with or
without notice to Borrower, and at Borrower’s expense, to do any or all of the
following, in Borrower’s name or otherwise, but Silicon agrees to exercise the
following powers in a commercially reasonable manner: (a) Execute on behalf of
Borrower any documents that Silicon may, in its good faith business judgment,
deem advisable in order to perfect and maintain Silicon’s security

 

13



--------------------------------------------------------------------------------

Silicon Valley Bank   Loan and Security Agreement

 

interest in the Collateral, or in order to exercise a right of Borrower or
Silicon, or in order to fully consummate all the transactions contemplated under
this Agreement, and all other present and future agreements; (b) Execute on
behalf of Borrower any document exercising, transferring or assigning any option
to purchase, sell or otherwise dispose of or to lease (as lessor or lessee) any
real or personal property which is part of Silicon’s Collateral or in which
Silicon has an interest; (c) Execute on behalf of Borrower, any invoices
relating to any Account, any draft against any Account Debtor and any notice to
any Account Debtor, any proof of claim in bankruptcy, any Notice of Lien, claim
of mechanic’s, materialman’s or other lien, or assignment or satisfaction of
mechanic’s, materialman’s or other lien; (d) Take control in any manner of any
cash or non-cash items of payment or proceeds of Collateral; endorse the name of
Borrower upon any instruments, or documents, evidence of payment or Collateral
that may come into Silicon’s possession; (e) Endorse all checks and other forms
of remittances received by Silicon; (f) Pay, contest or settle any lien, charge,
encumbrance, security interest and adverse claim in or to any of the Collateral,
or any judgment based thereon, or otherwise take any action to terminate or
discharge the same; (g) Grant extensions of time to pay, compromise claims and
settle Accounts and General Intangibles for less than face value and execute all
releases and other documents in connection therewith; (h) Pay any sums required
on account of Borrower’s taxes or to secure the release of any liens therefor,
or both; (i) Settle and adjust, and give releases of, any insurance claim that
relates to any of the Collateral and obtain payment therefor; (j) Instruct any
third party having custody or control of any books or records belonging to, or
relating to, Borrower to give Silicon the same rights of access and other rights
with respect thereto as Silicon has under this Agreement; and (k) Take any
action or pay any sum required of Borrower pursuant to this Agreement and any
other present or future agreements. Any and all reasonable sums paid and any and
all reasonable costs, expenses, liabilities, obligations and attorneys’ fees
incurred by Silicon with respect to the foregoing shall be added to and become
part of the Obligations, shall be payable on demand, and shall bear interest at
a rate equal to the highest interest rate applicable to any of the Obligations.
In no event shall Silicon’s rights under the foregoing power of attorney or any
of Silicon’s other rights under this Agreement be deemed to indicate that
Silicon is in control of the business, management or properties of Borrower.

 

7.5 Application of Proceeds. All proceeds realized as the result of any sale of
the Collateral shall be applied by Silicon first to the reasonable costs,
expenses, liabilities, obligations and attorneys’ fees incurred by Silicon in
the exercise of its rights under this Agreement, second to the interest due upon
any of the Obligations, and third to the principal of the Obligations, in such
order as Silicon shall determine in its sole discretion. Any surplus shall be
paid to Borrower or other persons legally entitled thereto; Borrower shall
remain liable to Silicon for any deficiency. If, Silicon, in its good faith
business judgment, directly or indirectly enters into a deferred payment or
other credit transaction with any purchaser at any sale of Collateral, Silicon
shall have the option, exercisable at any time, in its good faith business
judgment, of either reducing the Obligations by the principal amount of purchase
price or deferring the reduction of the Obligations until the actual receipt by
Silicon of the cash therefor.

 

7.6 Remedies Cumulative. In addition to the rights and remedies set forth in
this Agreement, Silicon shall have all the other rights and remedies accorded a
secured party under the Massachusetts Uniform Commercial Code and under all
other applicable laws, and under any other instrument or agreement now or in the
future entered into between Silicon and Borrower, and all of such rights and
remedies are cumulative and none is exclusive. Exercise or partial exercise by
Silicon of one or more of its rights or remedies shall not be deemed an
election, nor bar Silicon from subsequent exercise or partial exercise of any
other rights or remedies. The failure or delay of Silicon to exercise any rights
or remedies shall not operate as a waiver thereof, but all rights and remedies
shall continue in full force and effect until all of the Obligations have been
fully paid and performed.

 

14



--------------------------------------------------------------------------------

Silicon Valley Bank   Loan and Security Agreement

 

Section 8 DEFINITIONS.

 

As used in this Agreement, the following terms have the following meanings:

 

“Accounts” means all of Borrower’s now owned and hereafter acquired accounts
(whether or not earned by performance), accounts receivable, health-care
insurance receivables, rights to payment, letters of credit, contract rights,
chattel paper, instruments, securities, securities accounts, investment
property, documents and all other forms of obligations at any time owing to
Borrower, all guaranties and other security therefor, all merchandise returned
to or repossessed by Borrower, and all rights of stoppage in transit and all
other rights or remedies of an unpaid vendor, lienor or secured party.

 

“Account Debtor” means the obligor on an Account.

 

“Affiliate” means, with respect to any Person, a relative, partner, shareholder,
director, officer, or employee of such Person, or any parent or subsidiary of
such Person, or any Person controlling, controlled by or under common control
with such Person.

 

“Business Day” means a day on which Silicon is open for business.

 

“Cash Management Services” means Silicon’s cash management services, direct
deposit of payroll, business credit card, and check cashing services as may be
further identified in the various cash management services agreements related to
such Cash Management Services.

 

“Code” means the Uniform Commercial Code as adopted and in effect in the
Commonwealth of Massachusetts from time to time.

 

“Collateral” has the meaning set forth in Section 2.1 above.

 

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

 

“Default Rate” has the meaning set forth in Section 7.2 above.

 

“Deferred Revenue” is all amounts received in advance of performance under
contracts and not yet recognized as revenue.

 

“Deposit Account” has the meaning set forth in Section 9-102 of the Code.

 

“Eligible Accounts” means Accounts, General Intangibles, and Payment Intangibles
arising in the ordinary course of Borrower’s business from the sale of goods or
the rendition of services, or the non-exclusive licensing of Intellectual
Property, which Silicon, in its good faith business judgment, shall deem
eligible for borrowing. Without limiting the fact that the determination of
which Accounts are eligible for borrowing is a matter of Silicon’s discretion,
the following (the “Minimum Eligibility Requirements”) are the minimum
requirements for an Account to be an Eligible Account: (i) the Account must not
be outstanding for more than 90 days from its invoice date, (ii) the Account
must not represent progress billings, be due under a fulfillment or requirements
contract with the Account Debtor or represent Deferred Revenue, (iii) the
Account must not be subject to any contingencies (including Accounts arising
from sales on consignment, guaranteed sale or other terms pursuant to which
payment by the Account Debtor may be conditional, except as may otherwise be
acceptable to Silicon in its discretion), (iv) the Account must not be owing
from an Account Debtor with whom the Borrower has any dispute (whether or not
relating to the particular Account), (v) the Account must not be owing from an
Affiliate of Borrower, (vi) the Account must not be owing from an Account Debtor
which is subject to any insolvency or bankruptcy proceeding,

 

15



--------------------------------------------------------------------------------

Silicon Valley Bank   Loan and Security Agreement

 

or whose financial condition is not acceptable to Silicon, or which, fails or
goes out of a material portion of its business, (vii) the Account must not be
owing from the United States or any department, agency or instrumentality
thereof (unless there has been compliance, to Silicon’s satisfaction, with the
United States Assignment of Claims Act), (viii) the Account must not be owing
from an Account Debtor located outside the United States except for up to
$200,000 in Accounts owing from Account Debtors located in Canada but excluding
Quebec (unless pre-approved by Silicon in its discretion in writing, or backed
by a letter of credit satisfactory to Silicon, or FCIA insured satisfactory to
Silicon), and (ix) the Account must not be owing from an Account Debtor to whom
Borrower is or may be liable for goods purchased from such Account Debtor or
otherwise. Accounts owing from one Account Debtor will not be deemed Eligible
Accounts to the extent they exceed 25% of the total Accounts outstanding except
as may be otherwise determined by Silicon on a case-by-case basis in its good
faith judgment. In addition, if more than 50% of the Accounts owing from an
Account Debtor are outstanding more than 90 days from their invoice date
(without regard to unapplied credits) or are otherwise not Eligible Accounts,
then all Accounts owing from that Account Debtor will be deemed ineligible for
borrowing. Silicon may, from time to time, in its good faith business judgment,
revise the Minimum Eligibility Requirements, upon written notice to the
Borrower.

 

“Equipment” means all of Borrower’s present and hereafter acquired machinery,
molds, machine tools, motors, furniture, equipment, furnishings, fixtures, trade
fixtures, motor vehicles, tools, parts, dyes, jigs, goods and other tangible
personal property (other than Inventory) of every kind and description used in
Borrower’s operations or owned by Borrower and any interest in any of the
foregoing, and all attachments, accessories, accessions, replacements,
substitutions, additions or improvements to any of the foregoing, wherever
located.

 

“Event of Default” means any of the events set forth in Section 7.1 of this
Agreement.

 

“GAAP” means generally accepted accounting principles, consistently applied.

 

“General Intangibles” means all general intangibles of Borrower, whether now
owned or hereafter created or acquired by Borrower, including, without
limitation, all choses in action, rights to payment for credit extended, amounts
due to Borrower, credit memoranda in favor of Borrower, warranty claims, causes
of action, corporate or other business records, deposits, Deposit Accounts,
inventions, designs, drawings, blueprints, patents, patent applications,
trademarks and the goodwill of the business symbolized thereby, names, trade
names, trade secrets, goodwill, copyrights, registrations, licenses, franchises,
customer lists, security and other deposits, rights in all litigation presently
or hereafter pending for any cause or claim (whether in contract, tort or
otherwise), and all judgments now or hereafter arising therefrom, all claims of
Borrower against Silicon, rights to purchase or sell real or personal property,
rights as a licensor or licensee of any kind, royalties, telephone numbers,
proprietary information, purchase orders, and all insurance policies and claims
(including without limitation life insurance, key man insurance, credit
insurance, liability insurance, property insurance and other insurance), tax
refunds and claims, computer programs, discs, tapes and tape files, claims under
guaranties, security interests or other security held by or granted to Borrower,
all rights to indemnification and all other intangible property of every kind
and nature (other than Accounts).

 

“Intellectual Property” is the Intellectual Property Collateral, as defined in
the IP Security Agreement.

 

“IP Security Agreement” means, singly and collectively, those certain
Intellectual Property Security Agreements of even date herewith by and between
Borrower and Silicon.

 

“Inventory” means all of Borrower’s now owned and hereafter acquired goods,
merchandise or other personal property, wherever located, to be furnished under
any contract of service or held for sale or lease (including

 

16



--------------------------------------------------------------------------------

Silicon Valley Bank   Loan and Security Agreement

 

without limitation all raw materials, work in process, finished goods and goods
in transit), and all materials and supplies of every kind, nature and
description which are or might be used or consumed in Borrower’s business or
used in connection with the manufacture, packing, shipping, advertising, selling
or finishing of such goods, merchandise or other personal property, and all
warehouse receipts, documents of title and other documents representing any of
the foregoing.

 

“Letter-of-Credit Rights” means all letter-of-credit rights including, without
limitation, “letter-of-credit rights” as defined in the Code and also any right
to payment or performance under a letter of credit, whether or not the
beneficiary has demanded or is at the time entitled to demand payment or
performance.

 

“Loan Documents” means, collectively, this Agreement, the Perfection
Certificate, the IP Security Agreement, and all other present and future
documents, instruments and agreements between Silicon and Borrower, including,
but not limited to those relating to this Agreement, and all amendments and
modifications thereto and replacements therefor.

 

“Loans” is defined in Section 1.1.

 

“Obligations” means all present and future Loans, the Term Loan, advances,
debts, liabilities, obligations, guaranties, covenants, duties and indebtedness
at any time owing by Borrower to Silicon, whether evidenced by this Agreement or
any note or other instrument or document, including, without limitation, the
Borrower’s obligations pursuant to the IP Security Agreement, whether arising
from an extension of credit, opening of a letter of credit, banker’s acceptance,
foreign exchange contracts, loan, Cash Management Services, guaranty,
indemnification or otherwise, whether direct or indirect (including, without
limitation, those acquired by assignment and any participation by Silicon in
Borrower’s debts owing to others), absolute or contingent, due or to become due,
including, without limitation, all interest, charges, expenses, fees, attorney’s
fees, expert witness fees, audit fees, letter of credit fees, collateral
monitoring fees, closing fees, facility fees, termination fees, minimum interest
charges and any other sums chargeable to Borrower under this Agreement or under
any other present or future instrument or agreement between Borrower and
Silicon.

 

“Payment” means all checks, wire transfers and other items of payment received
by Silicon (including proceeds of Accounts and payment of the Obligations in
full) for credit to Borrower’s outstanding Loans or, if the balance of the Loans
have been reduced to zero, for credit to its Deposit Accounts.

 

“Payment Intangibles” means all payment intangibles including, without
limitation, “payment intangibles” as defined in the Code and also any general
intangible under which the Account Debtor’s primary obligation is a monetary
obligation.

 

“Perfection Certificate” means, singly and collectively, those certain
Perfection Certificates of even date herewith executed by Borrower in favor of
Silicon.

 

“Permitted Liens” means the following: (i) purchase money security interests in
specific items of Equipment in an amount not to exceed $100,000 in the aggregate
at any time during the term of this Agreement; (ii) leases of specific items of
Equipment in an amount not to exceed $100,000 in the aggregate at any time
during the term of this Agreement; (iii) liens for taxes not yet payable;
(iv) additional security interests and liens consented to in writing by Silicon,
which consent shall not be unreasonably withheld; (v) security interests being
terminated substantially concurrently with this Agreement; (vi) liens of
materialmen, mechanics, warehousemen, carriers, or other similar liens arising
in the ordinary course of business and securing obligations which are not
delinquent;

 

17



--------------------------------------------------------------------------------

Silicon Valley Bank   Loan and Security Agreement

 

(vii) liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by liens of the type described above in clauses (i) or
(ii) above, provided that any extension, renewal or replacement lien is limited
to the property encumbered by the existing lien and the principal amount of the
indebtedness being extended, renewed or refinanced does not increase;
(viii)Liens in favor of customs and revenue authorities which secure payment of
customs duties in connection with the importation of goods, and (ix)liens in
favor of Comdial Corporation contemplated by the Subordination Agreement.
Silicon will have the right to require, as a condition to its consent under
subsection (iv) above, that the holder of the additional security interest or
lien sign an intercreditor agreement on Silicon’s then standard form,
acknowledge that the security interest is subordinate to the security interest
in favor of Silicon, and agree not to take any action to enforce its subordinate
security interest so long as any Obligations remain outstanding, and that
Borrower agree that any uncured default in any obligation secured by the
subordinate security interest shall also constitute an Event of Default under
this Agreement.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, government, or any
agency or political division thereof, or any other entity.

 

“Reserves” means, as of any date of determination, such amounts as Silicon may
from time to time establish and revise in good faith reducing the amount of
Loans, Letters of Credit and other financial accommodations which would
otherwise be available to Borrower under the lending formula(s) provided in the
Schedule: (a) to reflect events, conditions, contingencies or risks which, as
determined by Silicon in good faith, do or may affect (i) the Collateral or any
other property which is security for the Obligations or its value (including
without limitation any increase in delinquencies of Accounts), (ii) the assets,
business or prospects of Borrower or any Guarantor, or (iii) the security
interests and other rights of Silicon in the Collateral (including the
enforceability, perfection and priority thereof); or (b) to reflect Silicon’s
good faith belief that any collateral report or financial information furnished
by or on behalf of Borrower or any guarantor to Silicon is or may have been
incomplete, inaccurate or misleading in any material respect; or (c) in respect
of any state of facts which Silicon determines in good faith constitutes an
Event of Default or may, with notice or passage of time or both, constitute an
Event of Default.

 

“Supporting Obligations” means all supporting obligations including, without
limitation, “supporting obligations” as defined in the Code and also any
letter-of-credit right or secondary obligation which supports the payment or
performance of an account, chattel paper, a document, a general intangible, an
instrument, or investment property.

 

“Term Loan” is defined in Section 1.1A.

 

Other Terms. All accounting terms used in this Agreement, unless otherwise
indicated, shall have the meanings given to such terms in accordance with GAAP.
All other terms contained in this Agreement, unless otherwise indicated, shall
have the meanings provided by the Code, to the extent such terms are defined
therein.

 

Section 9 GENERAL PROVISIONS.

 

9.1 Interest Computation; Float Charge. In computing interest on the
Obligations, all Payments received after 12:00 Noon on any day shall be deemed
received on the next Business Day. In addition, Silicon shall be entitled to
charge Borrower a “float” charge in an amount equal to three Business Days
interest, at the interest rate applicable to the Loans, on all Payments received
by Silicon. Said float charge is not included in interest for purposes of
computing Minimum Monthly Interest (if any) under this Agreement. The float
charge for each month shall be payable on the last day of the month. Silicon
shall not, however, be required to credit Borrower’s account

 

18



--------------------------------------------------------------------------------

Silicon Valley Bank   Loan and Security Agreement

 

for the amount of any item of payment which is unsatisfactory to Silicon in its
good faith business judgment, and Silicon may charge Borrower’s loan account for
the amount of any item of payment which is returned to Silicon unpaid.

 

9.2 Application of Payments. All payments with respect to the Obligations may be
applied, and in Silicon’s good faith business judgment reversed and re-applied,
to the Obligations, in such order and manner as Silicon shall determine in its
good faith business judgment.

 

9.3 Charges to Accounts. Silicon may, in its discretion, require that Borrower
pay monetary Obligations in cash to Silicon, or charge them to Borrower’s Loan
account, in which event they will bear interest at the same rate applicable to
the Loans. Silicon may also, in its discretion, charge any monetary Obligations
to Borrower’s Deposit Accounts maintained with Silicon.

 

9.4 Monthly Accountings. Silicon shall provide Borrower monthly with an account
of advances, charges, expenses and payments made pursuant to this Agreement.
Such account shall be deemed correct, accurate and binding on Borrower and an
account stated (except for reverses and reapplications of payments made and
corrections of errors discovered by Silicon), unless Borrower notifies Silicon
in writing to the contrary within sixty (60) days after each account is
rendered, describing the nature of any alleged errors or omissions.

 

9.5 Notices. All notices to be given under this Agreement shall be in writing
and shall be given either personally or by reputable private delivery service or
by regular first-class mail, or certified mail return receipt requested,
addressed to Silicon or Borrower at the addresses shown in the heading to this
Agreement, or at any other address designated in writing by one party to the
other party. Notices to Silicon shall be directed to the Commercial Finance
Division, to the attention of the Division Manager or the Division Credit
Manager. All notices shall be deemed to have been given upon delivery in the
case of notices personally delivered, or at the expiration of one Business Day
following delivery to the private delivery service, or two Business Days
following the deposit thereof in the United States mail, with postage prepaid.

 

9.6 Severability. Should any provision of this Agreement be held by any court of
competent jurisdiction to be void or unenforceable, such defect shall not affect
the remainder of this Agreement, which shall continue in full force and effect.

 

9.7 Integration. This Agreement and such other written agreements, documents and
instruments as may be executed in connection herewith are the final, entire and
complete agreement between Borrower and Silicon and supersede all prior and
contemporaneous negotiations and oral representations and agreements, all of
which are merged and integrated in this Agreement. There are no oral
understandings, representations or agreements between the parties which are not
set forth in this Agreement or in other written agreements signed by the parties
in connection herewith.

 

9.8 Waivers; Indemnity. The failure of Silicon at any time or times to require
Borrower to strictly comply with any of the provisions of this Agreement or any
other present or future agreement between Borrower and Silicon shall not waive
or diminish any right of Silicon later to demand and receive strict compliance
therewith. Any waiver of any default shall not waive or affect any other
default, whether prior or subsequent, and whether or not similar. None of the
provisions of this Agreement or any other agreement now or in the future
executed by Borrower and delivered to Silicon shall be deemed to have been
waived by any act or knowledge of Silicon or its agents or employees, but only
by a specific written waiver signed by an authorized officer of Silicon and
delivered to Borrower. Borrower waives the benefit of all statutes of limitation
relating to any of the Obligations or this

 

19



--------------------------------------------------------------------------------

Silicon Valley Bank   Loan and Security Agreement

 

Agreement or any document related hereto, and Borrower waives demand, protest,
notice of protest and notice of default or dishonor, notice of payment and
nonpayment, release, compromise, settlement, extension or renewal of any
commercial paper, instrument, account, General Intangible, document or guaranty
at any time held by Silicon on which Borrower is or may in any way be liable,
and notice of any action taken by Silicon, unless expressly required by this
Agreement. Borrower hereby agrees to indemnify Silicon and its affiliates,
subsidiaries, parent, directors, officers, employees, agents, and attorneys, and
to hold them harmless from and against any and all claims, debts, liabilities,
demands, obligations, actions, causes of action, penalties, costs and expenses
(including reasonable attorneys’ fees), of every kind, which they may sustain or
incur based upon or arising out of any of the Obligations, or any relationship
or agreement between Silicon and Borrower, or any other matter, relating to
Borrower or the Obligations; provided, that this indemnity shall not extend to
damages proximately caused by the indemnitee’s own gross negligence or wilful
misconduct. Notwithstanding any provision in this Agreement to the contrary, the
indemnity agreement set forth in this Section shall survive any termination of
this Agreement and shall for all purposes continue in full force and effect.

 

9.9 No Liability for Ordinary Negligence. Neither Silicon, nor any of its
directors, officers, employees, agents, attorneys or any other Person affiliated
with or representing Silicon shall be liable for any claims, demands, losses or
damages, of any kind whatsoever, made, claimed, incurred or suffered by Borrower
or any other party through the ordinary negligence of Silicon, or any of its
directors, officers, employees, agents, attorneys or any other Person affiliated
with or representing Silicon, but nothing herein shall relieve Silicon from
liability for its own gross negligence or willful misconduct.

 

9.10 Amendment. The terms and provisions of this Agreement may not be waived or
amended, except in a writing executed by Borrower and a duly authorized officer
of Silicon.

 

9.11 Time of Essence. Time is of the essence in the performance by Borrower of
each and every obligation under this Agreement.

 

9.12 Attorneys Fees and Costs. Borrower shall reimburse Silicon for all
reasonable attorneys’ fees and all filing, recording, search, title insurance,
appraisal, audit, and other reasonable costs incurred by Silicon, pursuant to,
or in connection with, or relating to this Agreement (whether or not a lawsuit
is filed), including, but not limited to, any reasonable attorneys’ fees and
costs Silicon incurs in order to do the following: prepare and negotiate this
Agreement and all present and future documents relating to this Agreement;
obtain legal advice in connection with this Agreement or Borrower; enforce, or
seek to enforce, any of its rights; prosecute actions against, or defend actions
by, Account Debtors; commence, intervene in, or defend any action or proceeding;
initiate any complaint to be relieved of the automatic stay in bankruptcy; file
or prosecute any probate claim, bankruptcy claim, third-party claim, or other
claim; examine, audit, copy, and inspect any of the Collateral or any of
Borrower’s books and records; protect, obtain possession of, lease, dispose of,
or otherwise enforce Silicon’s security interest in, the Collateral; and
otherwise represent Silicon in any litigation relating to Borrower. In
satisfying Borrower’s obligation hereunder to reimburse Silicon for attorneys
fees, Borrower may, for convenience, issue checks directly to Silicon’s
attorneys, Riemer & Braunstein, LLP, but Borrower acknowledges and agrees that
Riemer & Braunstein, LLP is representing only Silicon and not Borrower in
connection with this Agreement. If either Silicon or Borrower files any lawsuit
against the other predicated on a breach of this Agreement, Silicon shall be
entitled to recover its reasonable costs and attorneys’ fees, including (but not
limited to) reasonable attorneys’ fees and costs incurred in the enforcement of,
execution upon or defense of any order, decree, award or judgment. All
attorneys’ fees and costs to which Silicon may be entitled pursuant to this
Section 9.12 shall immediately become part of Borrower’s Obligations, shall be
due on demand, and shall bear interest at a rate equal to the highest interest
rate applicable to any of the Obligations.

 

20



--------------------------------------------------------------------------------

Silicon Valley Bank   Loan and Security Agreement

 

9.13 Benefit of Agreement. The provisions of this Agreement shall be binding
upon and inure to the benefit of the respective successors, assigns, heirs,
beneficiaries and representatives of Borrower and Silicon; provided, however,
that Borrower may not assign or transfer any of its rights under this Agreement
without the prior written consent of Silicon, and any prohibited assignment
shall be void. No consent by Silicon to any assignment shall release Borrower
from its liability for the Obligations.

 

9.14 Joint and Several Liability. If Borrower consists of more than one Person,
their liability shall be joint and several, and the compromise of any claim
with, or the release of, any Borrower shall not constitute a compromise with, or
a release of, any other Borrower.

 

9.15 Limitation of Actions. Any claim or cause of action by Borrower against
Silicon, its directors, officers, employees, agents, accountants or attorneys,
based upon, arising from, or relating to this Agreement, or any other present or
future document or agreement, or any other transaction contemplated hereby or
thereby or relating hereto or thereto, or any other matter, cause or thing
whatsoever, occurred, done, omitted or suffered to be done by Silicon, its
directors, officers, employees, agents, accountants or attorneys, shall be
barred unless asserted by Borrower by the commencement of an action or
proceeding in a court of competent jurisdiction by the filing of a complaint
within one year after the first act, occurrence or omission upon which such
claim or cause of action, or any part thereof, is based, and the service of a
summons and complaint on an officer of Silicon, or on any other person
authorized to accept service on behalf of Silicon, within thirty (30) days
thereafter. Borrower agrees that such one-year period is a reasonable and
sufficient time for Borrower to investigate and act upon any such claim or cause
of action. The one-year period provided herein shall not be waived, tolled, or
extended except by the written consent of Silicon in its sole discretion. This
provision shall survive any termination of this Agreement or any other present
or future agreement.

 

9.16 Right of Set-Off. Borrower and any guarantor hereby grant to Silicon a
lien, security interest, and right of setoff as security for all Obligations to
Silicon, whether now existing or hereafter arising upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping, or control of Silicon or any entity under the control of
Silicon Valley Bank or in transit to any of them. At any time after the
occurrence and during the continuance of an Event of Default, without demand or
notice, Silicon may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower and any guarantor then due and
regardless of the adequacy of any other collateral securing the loan. ANY AND
ALL RIGHTS TO REQUIRE SILICON TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO
ANY OTHER COLLATERAL WHICH SECURES THE LOAN, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS, OR OTHER PROPERTY OF THE BORROWER
OR ANY GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY, AND IRREVOCABLY WAIVED.

 

9.17 Section Headings; Construction. Section headings are only used in this
Agreement for convenience. Borrower and Silicon acknowledge that the headings
may not describe completely the subject matter of the applicable section, and
the headings shall not be used in any manner to construe, limit, define or
interpret any term or provision of this Agreement. The term “including”,
whenever used in this Agreement, shall mean “including (but not limited to)”.
This Agreement has been fully reviewed and negotiated between the parties and no
uncertainty or ambiguity in any term or provision of this Agreement shall be
construed strictly against Silicon or Borrower under any rule of construction or
otherwise.

 

9.18 Governing Law; Jurisdiction; Venue. This Agreement and all acts and
transactions hereunder and all rights and obligations of Silicon and Borrower
shall be governed by the laws of the Commonwealth of Massachusetts. As a
material part of the consideration to Silicon to enter into this Agreement,
Borrower (i) agrees

 

21



--------------------------------------------------------------------------------

Silicon Valley Bank   Loan and Security Agreement

 

that all actions and proceedings relating directly or indirectly to this
Agreement shall, at Silicon’s option, be litigated in state or federal courts
located within Massachusetts; (ii) consents to the jurisdiction and venue of any
such court and consents to service of process in any such action or proceeding
by personal delivery or any other method permitted by law; and (iii) waives any
and all rights Borrower may have to object to the jurisdiction of any such
court, or to transfer or change the venue of any such action or proceeding,
provided, however, that if for any reason Silicon cannot avail itself of such
courts in the Commonwealth of Massachusetts, Borrower accepts jurisdiction of
the courts and venue in Santa Clara, California.

 

9.19 Mutual Waiver of Jury Trial. BORROWER AND SILICON EACH HEREBY WAIVE THE
RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF,
OR IN ANY WAY RELATING TO, THIS AGREEMENT OR ANY OTHER PRESENT OR FUTURE
INSTRUMENT OR AGREEMENT BETWEEN SILICON AND BORROWER, OR ANY CONDUCT, ACTS OR
OMISSIONS OF SILICON OR BORROWER OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, ATTORNEYS OR ANY OTHER PERSONS AFFILIATED WITH SILICON OR BORROWER, IN
ALL OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.

 

9.20 Confidentiality. In handling any confidential information, Silicon will
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made (i) to Silicon’s
subsidiaries or affiliates, (ii) to prospective transferees or purchasers of any
interest in the loans (provided, however, Silicon shall use commercially
reasonable efforts in obtaining such prospective transferee or purchasers
agreement of the terms of this provision), (iii) as required by law, regulation,
subpoena, or other order, (iv) as required in connection with Silicon’s
examination or audit and (v) as Silicon considers appropriate exercising
remedies under this Agreement. Confidential information does not include
information that either: (a) is in the public domain or in Silicon’s possession
when disclosed to Silicon, or becomes part of the public domain after disclosure
to Silicon; or (b) is disclosed to Silicon by a third party, if Silicon does not
know that the third party is prohibited from disclosing the information.

 

22



--------------------------------------------------------------------------------

Silicon Valley Bank   Loan and Security Agreement

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the date first above written.

 

BORROWER: ARTISOFT, INC. By  

 

--------------------------------------------------------------------------------

Name:     Title:    

VERTICAL COMMUNICATIONS ACQUISITION

CORP.

By  

 

--------------------------------------------------------------------------------

Name:     Title:     SILICON: SILICON VALLEY BANK, d/b/a SILICON VALLEY EAST By
 

 

--------------------------------------------------------------------------------

Name:     Title:    

 

23



--------------------------------------------------------------------------------

Silicon Valley Bank   Schedule to Loan and Security Agreement

 

SILICON VALLEY BANK

 

SCHEDULE TO

 

LOAN AND SECURITY AGREEMENT

 

Borrower:    ARTISOFT, INC. Address:    5 Cambridge Center      Cambridge,
Massachusetts 02142 Borrower:    VERTICAL COMMUNICATIONS ACQUISITION CORP.
Address:    5 Cambridge Center      Cambridge, Massachusetts 02142 Date:   
September 28, 2005

 

This Schedule forms an integral part of the Loan and Security Agreement between
Silicon Valley Bank and the above-borrower of even date.

 

Section 1 Credit Limit

 

(Section 1.1): An amount not to exceed the lesser of (A) or (B), below:

 

(A)    (i) $7,000,000.00 (the “Maximum Credit Limit”); minus

 

(ii) the aggregate amounts then undrawn on all outstanding letters of credit,
foreign exchange contracts, or any other accommodations issued or incurred, or
caused to be issued or incurred by Silicon for the account and/or benefit of the
Borrower.

 

(B)     (i) 80% of the amount of Artisoft, Inc.’s Borrower’s Eligible Accounts;
plus

 

(ii) 70% of the amount of Vertical Communications Acquisition Corp.’s Eligible
Accounts; minus

 

(iii) the aggregate amounts then undrawn on all outstanding letters of credit,
foreign exchange contracts, or any other accommodations issued or incurred, or
caused to be issued or incurred by Silicon for the account and/or benefit of the
Borrower.

 

24



--------------------------------------------------------------------------------

Silicon Valley Bank   Schedule to Loan and Security Agreement

 

Silicon may, from time to time, modify the advance rate(s) set forth herein in
its good faith business judgment upon notice to Borrower based on changes in
collection experience with respect to the Accounts or other issues or factors
relating to the Accounts or the Collateral including, without limitation, in
connection with any merger of the Borrowers.

 

Letter of Credit/Foreign Exchange Contract/Cash Management Services Sublimit

(Section 1.6, 1.7): $1,000,000.00

 

Section 2 INTEREST.

 

Interest Rate (Section 1.2):

 

(i) For all Loans hereunder: A rate per annum equal to the “Prime Rate” in
effect from time to time, plus 1.50% per annum.

 

(ii) For the Term Loan: From the date of this Agreement through September 30,
2006, a rate per annum equal to the “Prime Rate” in effect from time to time
plus 2.00% per annum. Thereafter, interest shall accrue on the Term Loan at a
rate equal to the “Prime Rate” in effect from time to time, plus (a) 2.00% per
annum if the Borrower’s previous quarter’s Fixed Charge Coverage Ratio (“FCCR”)
is less than or equal to 2.00 to 1.00, or (b) 1.50% per annum if the Borrower’s
previous quarter’s FCCR is greater than or equal to 2.00 to 1.00, each as
determined by Silicon in accordance with generally accepted accounting
principles. Pricing adjustments shall be effective no later than three
(3) Business Days after Silicon’s receipt of satisfactory financial reporting
and shall remain effective until receipt by Silicon of financial statements for
such next successive quarter.

 

Interest in all circumstances shall be calculated on the basis of a 360-day year
for the actual number of days elapsed. “Prime Rate” means the greater of
(i) 6.50%, or (ii) the rate announced from time to time by Silicon as its “prime
rate;” it is a base rate upon which other rates charged by Silicon are based,
and it is not necessarily the best rate available at Silicon. The interest rate
applicable to the Obligations shall change on each date there is a change in the
Prime Rate.

 

Minimum Monthly Interest (Section 1.2): $15,000 with respect to Loans under this
Agreement.

 

Section 3 FEES

 

(Section 1.4):

 

Loan Fee:             $72,500.00 payable concurrently herewith.

 

Collateral Handling Fee:  $1,000.00 per month, payable in arrears on the last
day of each month.

 

Unused Line Fee: Intentionally omitted.

 

Early Termination Fee: If the Obligations are voluntarily or involuntarily
prepaid or if this Agreement is otherwise terminated prior to its maturity, the
Borrower shall pay to Silicon a termination fee in the amount equal to
(i) $70,000.00 with respect to Loans, plus (ii) through and including June 27,
2006, $20,000.00 in connection with

 

25



--------------------------------------------------------------------------------

Silicon Valley Bank   Schedule to Loan and Security Agreement

 

the Term Loan, provided that no such termination fee shall be charged if the
credit facility hereunder is replaced or transferred to another division of
Silicon. The termination fee shall be due and payable upon prepayment by the
Borrower in the case of voluntary prepayments or upon demand by Silicon in the
event of involuntary prepayment, and if not paid immediately shall bear interest
at a rate equal to the highest rate applicable to any of the Obligations.

 

Section 4 MATURITY DATE

 

(Section 6.1):    With respect to all Loans:    364 days from the date of this
Agreement.      With respect to the Term Loan:    September 26, 2007

 

Section 5 FINANCIAL COVENANTS

 

(Section 5.1):    Borrower shall comply with each of the following covenant(s).

 

Compliance shall be determined as of the end of each month, except as otherwise
specifically provided below:

 

  a. Minimum Tangible Net Worth:

 

Borrower shall maintain a Tangible Net Worth of not less than the amounts set
forth below:

 

  (a) ($500,000.00), from the date of this Agreement through September 30, 2005;

 

  (b) ($1,250,000.00), from October 1, 2005 through October 31, 2005;

 

  (c) ($1,500,000.00), from November 1, 2005 through November 30, 2005;

 

  (d) ($600,000.00), from December 1, 2005 through December 31, 2005;

 

  (e) ($1,000,000.00), from January 1, 2006 through January 31, 2006;

 

  (f0 ($1,000,000.00), from February 1, 2006 through February 28, 2006; and

 

  (g) $500,000.00, from March 1, 2006 through March 31, 2006.

 

  b. Minimum Cash or Excess Availability:

 

Borrower shall at all times maintain (a) from the date of this Agreement through
and including March 31, 2006, $1,500,000.00 and (b) from April 1, 2006 and
thereafter, $1,750,000.00, in (i) unrestricted cash deposits maintained at
Silicon, and/or (ii) excess “availability” under this Agreement (net of Loans,
Letters of Credit or other indebtedness under this Agreement), as determined by
Silicon based upon the Credit Limit restrictions set forth in Section 1 above).

 

  c. Minimum Fixed Charge Coverage Ratio:

 

Borrower shall not permit its Fixed Charge Coverage Ratio, tested monthly on a
trailing three-month basis commencing on April 30, 2006, to be less than
(i) 1.00 to 1.00 for the periods ending April 30, 2006 and May 31, 2006,
(ii) 1.25 to 1.00 for the periods ending June 30, 2006, July 31, 2006 and
August 31, 2006, and (iii) 1.50 to 1.00 for the period ending September 30, 2006
and thereafter.

 

26



--------------------------------------------------------------------------------

Silicon Valley Bank   Schedule to Loan and Security Agreement

 

Definitions. For purposes of the foregoing financial covenants, the following
term shall have the following meaning:

 

“Debt Service” means the aggregate amount of interest and principal due and
payable on Indebtedness during the applicable period.

 

“EBITDA” means earnings before interest, taxes, depreciation and amortization,
as determined in accordance with generally accepted accounting principles, plus
other non-cash expenses which may be approved by Silicon for inclusion on a
case-by-case basis.

 

“Fixed Charge Coverage Ratio” and/or “FCCR” means the ratio of (I) for the
applicable period, EBITDA, less (a) cash taxes, (b) dividends, (c) capital
expenditures, (d) any payments made to the shareholders of Vertical Networks,
Inc. or any other party pursuant to the purchase of the assets of Vertical
Networks, Inc. by Borrower, and (e) the difference between (i) the increase in
reported revenue, as determined by Silicon, specifically pertaining to the
amortization of Deferred Revenue related to contracts between Borrower (or
affiliates) and CVS Corporation (or its affiliates), and (ii)the increase in
reported costs, as determined by Silicon, specifically pertaining to the
amortization of “deferred costs”, as determined by Silicon, relating to the same
contracts; to (II) Debt Service for the applicable period.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations which are or
should be, under generally accepted accounting principles, recorded as “capital
leases” and (d) contingent obligations.

 

“Liabilities” shall have the meaning ascribed thereto by generally accepted
accounting principles.

 

“Tangible Net Worth” shall mean the excess of total assets over total
liabilities, determined in accordance with generally accepted accounting
principles, with the following adjustments:

 

(A) there shall be excluded from assets: (i) notes, accounts receivable and
other obligations owing to the Borrower from its officers or other Affiliates,
and (ii) all assets which would be classified as intangible assets under
generally accepted accounting principles, including without limitation goodwill,
licenses, patents, trademarks, trade names, copyrights, capitalized software and
organizational costs, licenses and franchises

 

(B) there shall be excluded from liabilities: all indebtedness which is
subordinated to the Obligations under a subordination agreement in form
specified by Silicon or by language in the instrument evidencing the
indebtedness which is acceptable to Silicon in its discretion.

 

Section 6 REPORTING.

 

(Section 5.3):

 

Borrower shall provide Silicon with the following:

 

(a) Weekly, and upon each loan request, borrowing base certificates and
transaction reports.

 

27



--------------------------------------------------------------------------------

Silicon Valley Bank   Schedule to Loan and Security Agreement

 

(b) Monthly accounts payable agings, aged by invoice date, and outstanding or
held check registers, if any, within fifteen days after the end of each month.

 

(c) Monthly accounts receivable agings, aged by invoice date, and receivable
reconciliations, within fifteen days after the end of each month.

 

(d) Monthly unaudited financial statements, as soon as available, and in any
event within thirty days after the end of each month.

 

(e) Monthly Compliance Certificates, within thirty days after the end of each
month, in such form as Silicon shall reasonably specify, signed by the Chief
Financial Officer of Borrower, certifying that as of the end of such month
Borrower was in full compliance with all of the terms and conditions of this
Agreement, and setting forth calculations showing compliance with the financial
covenants set forth in this Agreement and such other information as Silicon
shall reasonably request, including, without limitation, a statement that at the
end of such month there were no held checks.

 

(f) Quarterly unaudited financial statements, as soon as available, and in any
event within forty-five days after the end of each fiscal quarter of Borrower.

 

(g) Annual operating budgets and projections (including income statements,
balance sheets and cash flow statements, by month) for the upcoming fiscal year
of Borrower within thirty days prior to the end of each fiscal year of Borrower.

 

(h) Annual audited financial statements, as soon as available, and in any event
within 120 days following the end of Borrower’s fiscal year, prepared under
GAAP, consistently applied, together with an unqualified opinion on the
financial statements from an independent certified public accounting firm
reasonably acceptable to Silicon.

 

(i) Such additional reports and information as Silicon may from time to time
specify.

 

Section 7 OTHER COVENANTS

 

Borrower shall at all times comply with all of the following additional
covenants:

 

(a) Banking Relationship. In order for Silicon to properly monitor its loan
arrangement with the Borrower, Borrower shall at all times maintain its primary
banking relationship with Silicon, with all significant deposits to be
maintained at Silicon.

 

(b) Subordination of Inside Debt. All present and future indebtedness of the
Borrower to its officers, directors and shareholders (“Inside Debt”) shall, at
all times, be subordinated to the Obligations pursuant to a subordination
agreement on Silicon’s standard form. Borrower represents and warrants that
there is no Inside Debt presently outstanding. Prior to incurring any Inside
Debt in the future, Borrower shall cause the person to whom such Inside Debt
will be owed to execute and deliver to Silicon a subordination agreement on
Silicon’s standard form.

 

28



--------------------------------------------------------------------------------

Silicon Valley Bank   Schedule to Loan and Security Agreement

 

(c) Subordination Agreements. Borrower shall concurrently cause Comdial
Corporation to execute and deliver a Subordination Agreement in such form as
Silicon shall specify, subordinating to the Obligations the indebtedness of
Borrower to such persons, in the amount of $2,500,000.00, which Borrower
represents and warrants represent the present unpaid balance of the indebtedness
of Borrower to such person, and Borrower shall cause said Subordination
Agreements to continue in full force and effect at all times during the term of
this Agreement. Prior to incurring any additional indebtedness, Borrower shall
cause each creditor to execute and deliver to Silicon a subordination agreement
on Silicon’s standard form subordinating to the Obligations the indebtedness of
Borrower to any such creditor.

 

(d) Intellectual Property Security Agreements. As a condition precedent to the
effectiveness of this Agreement, Borrower shall have executed and delivered to
Silicon Intellectual Property Security Agreements (singly and collectively, the
“IP Security Agreement”), substantially in the form attached hereto as Exhibit
B.

 

29



--------------------------------------------------------------------------------

Silicon Valley Bank   Schedule to Loan and Security Agreement

 

IN WITNESS WHEREOF, the parties hereto have caused this Schedule to Loan and
Security Agreement to be executed as a sealed instrument under the laws of the
Commonwealth of Massachusetts as of the date first above written.

 

BORROWER: ARTISOFT, INC. By  

 

--------------------------------------------------------------------------------

Name:     Title:     VERTICAL COMMUNICATIONS ACQUISITION CORP. By  

 

--------------------------------------------------------------------------------

Name:     Title:     SILICON: SILICON VALLEY BANK, d/b/a SILICON VALLEY EAST By
 

 

--------------------------------------------------------------------------------

Name:     Title:    

 

30